Citation Nr: 1828894	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  13-21 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for infected immune system secondary to exposure to depleted uranium and/or oil well fires.

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression with mental stress and relationship problems and posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for tension headaches.

4. Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.

5. Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to June 1993.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ), sitting at the RO.  A transcript of the hearing is included in the claims file.

This case was previously before the Board in December 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The issues of new and material evidence to reopen the claim for service connection for infected immune system and entitlement to service connection for an acquired psychiatric disorder, tension headaches, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has not been diagnosed with left ear hearing loss for VA purposes at any point during the appeal period.

2. Right ear hearing loss was not manifest during active service or to a compensable degree within one year of service discharge; any current right ear hearing loss is not otherwise etiologically related to such service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. § 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  To the extent VA treatment records have not been obtained, as discussed in the remand below, the Veteran has testified that he did not seek treatment for hearing loss during the period in question.  As such, there is no harm to the Veteran in adjudicating the issue of service connection for bilateral hearing loss without obtaining these records.  There has been no other allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As noted above, the instant appeal has been previously remanded in December 2015.  There has been substantial compliance with the Board's remand directives as they pertain to the issue decided herein, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks service connection for bilateral hearing loss due to in-service acoustic trauma.  Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The Veteran has been provided two VA audiological examinations during the course of the instant appeal.  At a December 2010 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
25
25
LEFT
15
20
20
20
20

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.


At an August 2016 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
20
15
25
LEFT
15
15
15
15
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

The reports of the December 2010 and August 2016 VA examinations clearly show the Veteran does not suffer from left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  There is no competent medical evidence indicating the Veteran has been diagnosed with left ear hearing loss for VA purposes at any point during the pendency of the current appeal.  

With respect to right ear hearing loss, service treatment records are absent complaints or a diagnosis of hearing loss.  While the Veteran was noted to be routinely exposed to hazardous noise, he was assigned a numerical designation of 1 for hearing on his physical profile.  See, e.g., October 1990 Reference Audiogram.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456 (1992).  Ultimately, the Board concludes the Veteran did not suffer from right ear hearing loss during active service. 

The first post-service evidence of hearing loss is the August 2016 VA examination, performed over 20 years following service separation.  While not dispositive of the issue of service connection, the Board may, and will, consider in its assessment the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, there is no competent and credible evidence of compensable hearing loss within one year of service discharge.  As such, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a). 

As noted above, the Veteran was diagnosed with right ear hearing loss at an August 2016 VA examination.  After reviewing the claims file and examining the Veteran and his reported history, the VA examiner opined that it was less likely than not that any current right ear hearing loss is related to service.  The examiner considered the record and noted the lack of in-service symptomatology or significant threshold shift, the objective findings of normal hearing loss as recently the December 2010 VA examination, as well as research suggesting that based on current knowledge of cochlear physiology, there is no sufficient scientific basis for the existence of delayed-onset hearing loss.

The Board has also considered the application of the concept of continuity of symptomatology in reviewing this claim, as hearing loss is a "chronic disease."  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, the Board acknowledges the Veteran's own lay statements that he first noticed decreased hearing ability during service.  While the Veteran is competent to report his symptoms, the Board finds these statements are not credible.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As noted above, the Veteran was objectively found to have normal hearing in the right ear as recently as December 2010.  Furthermore, during a comprehensive review of medical symptomatology in February 2006, the Veteran denied any problems related to the ears.  The Board finds it reasonable to conclude that, if the Veteran had experienced chronic symptoms of decreased hearing in the right ear since service, he would reported such symptoms to his medical provider(s).  As such, service connection may not be granted for right ear hearing loss based solely on the lay statements submitted in support of the claim.

The Veteran has not produced a competent medical opinion establishing an etiological link between his current right ear hearing loss and his active service.  While he is competent to report (1) symptoms observable to a layperson, e.g., decreased hearing ability; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Furthermore, such statements must be found competent and credible in order to be considered probative evidence in support of the claim.  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, there is no competent medical evidence of record supporting the Veteran's assertion that his right ear hearing loss is etiologically related to his active service.  The absence of any complaints of or treatment in service, or a diagnosis, complaints, or treatment for over 20 years after service, as well as the negative VA etiological opinion, are probative evidence against the claim for direct service connection.  The only evidence in support of the claim, specifically the lay statements regarding the onset and continuity of symptomatology, have been found not credible in light of the objective medical evidence and, thus, are afforded no probative value.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

As noted in the December 2015 remand, the Veteran has testified to receiving VA treatment within months of his discharge in June 1993, but the earliest VA treatment notes of record are dated in December 2000.  The Board instructed that all VA treatment notes for the Veteran dated prior to December 2000 be obtained and associated with the claims file.  However, there is no indication that any such records were sought.  As such, another remand is required to ensure complete development of the Veteran's claims.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In addition, the December 2015 remand noted that the Veteran claims he suffers from a headache disability due to either exposure to heavy equipment and filed operations with tankers or exposure to chemicals during the Persian Gulf War.  While the Veteran was provided a VA examination in August 2016, the examiner addressed only environmental exposures during the Persian Gulf War.  As this opinion does not address the entirety of the Veteran's theory of entitlement, another medical opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, any treatment received at the Dallas VAMC prior to December 2000 (dating back to approximately 1993) must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  If the records have been archived, they must be obtained from the archive, or certified that they are unavailable by any reasonable means of searching.

2. Return the claims file to the VA examiner that conducted the August 2016 VA headaches examination or, if unavailable, another appropriate VA examiner for an addendum opinion.  If the VA examiner determines an additional clinical examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the examiner for review in conjunction with the examination.  Any clinically indicated testing and/or consultations must be performed.

Following a review of the claims file and clinical evaluation of the Veteran, if performed, the examiner is requested to opine as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's tension headache disability began in service, was caused by service, or is otherwise etiologically related to the Veteran's period of active service, to include exposure to heavy equipment and filed operations with tankers.

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

3. If, and only if, VA treatment records dated prior to December 2000 are obtained, return the claims file to the VA examiner that conducted the August 2016 VA mental disorders examination or, if unavailable, another appropriate VA examiner for an addendum opinion.  If the VA examiner determines an additional clinical examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the examiner for review in conjunction with the examination.  Any clinically indicated testing and/or consultations must be performed.

Following a review of the claims file and clinical evaluation of the Veteran, if performed, the examiner is requested to opine as to whether it is at least as likely as not (probability of at least 50 percent) that any currently diagnosed acquired psychiatric disability began in service, was caused by service, or is otherwise etiologically related to the Veteran's period of active service.

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

4. If, and only if, the Veteran's acquired psychiatric disability is determined to be service-connected, schedule him for a VA examination to assess the etiology of his hypertension.  The entire claims file must be provided to the examiner for review in conjunction with the examination.  Any clinically indicated testing and/or consultations must be performed.

Following a review of the claims file and clinical evaluation of the Veteran, the examiner is requested to opine as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's hypertension is either caused or aggravated beyond its normal progression by his acquired psychiatric disorder.

A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

5. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  Failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. §§ 3.158, 3.655.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


